 



EXHIBIT 10.2

(JAFRA LETTERHEAD) [v09547v0954700.gif]

Private – Confidential

Gonzalo Rubio

USA

12 May, 2005

Additional Compensation

Dear Mr. Rubio,

Pursuant to Section 4 of your Employment Agreement with Jafra Cosmetics
International, Inc. (“Jafra”), you are eligible for bonus compensation in
accordance with the terms of the Bonus Plan in effect from time to time. Please
be advised that the terms of the Bonus Plan have been amended as follows as from
1st January, 2005:



•   If during the fiscal year Jafra achieves 100% of Net Activity target
established by the Board for that fiscal year, (the “Net Activity Target”), you
will be entitled to a bonus equal to 60% of your base salary.   •   If the
Company achieves 85% of the Net Activity Target, you are entitled to a bonus
equal to 36% of your base salary.   •   If Jafra achieves more than 85% of the
Net Activity Target, but less than 100% of the Net Activity Target, you are
entitled to a bonus equal to the sum of (1) 36% of your base salary and (2) 1.5%
of your base salary for each 1% that Jafra exceeds 85% of such Net Activity
Target.   •   If Jafra achieves more than 100% of the Net Activity Target, you
are entitled to a bonus equal to the sum of (1) 60% of your base salary and (2)
$1,000 for each $10,000 of Net Activity achieved by Jafra in excess of 100% of
the Net Activity Target, and (3) $250 for each $10,000 of Net Activity achieved
by Jafra in excess of 125% of the Net Activity Target, provided that the Net
Activity achieved by Jafra for purposes of the calculation under clause (2) and
(3) above will be determined after deduction of the amount payable to you
pursuant to that clause (2) and (3).   •   If the Net Activity achieved by Jafra
is less than 85% of the Net Activity Target, you are ineligible for any bonus.

 



--------------------------------------------------------------------------------



 



(JAFRA LETTERHEAD) [v09547v0954700.gif]

For purposes of this bonus plan, Net Activity equals Total Net Activity as that
term is defined the Rules of Vorwerk Management Reporting as of July 2004. The
bonus payable to you under this bonus plan will be paid in a lump sum no later
than 30 days following receipt by the Board of Jafra’s audited consolidated
financial statements for the relevant fiscal year. The above-described bonus
plan is subject to modification by the Company each year at its sole discretion.

Yours sincerely,

/s/ Wolfgang Bahlmann

Agreed:

Date/Place: May 17, 2005

/s/ Gonzalo R. Rubio

Gonzalo Rubio

 